    CASE 0:17-md-02795-MJD-KMM Document 713 Filed 05/15/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 In Re CenturyLink Sales Practices and                        MDL No. 0:17-02795-MJD-KMM
 Securities Litigation

                                                                     ORDER
 This Document Relates to:
 Civil No. 18-296 (MJD/KMM)


       Magistrate Judge Katherine Menendez will hold a hearing on Defendants' Motion for

Leave to Reopen Deposition of Michael L. Hartzmark and File Sur-Reply, to Adjourn Class

Certification Hearing, and to Order an Evidentiary Hearing. [ECF No. 704.] The hearing will be

held by videoconference on Friday, May 22, 2020, at 1:00 PM. Instructions for participating in

the hearing will be communicated to counsel for the parties no later than the close of business on

Tuesday, May 19, 2020. As a result, the hearing scheduled for May 21, 2020 at 10:30 AM on the

class certification motion before United States District Judge Michael J. Davis [ECF No. 530] is

temporarily postponed. The telephonic status conference set for May 21, 2020 at 10:00 AM

[Case No. 18cv296, ECF No. 204] is also canceled.

       SO ORDERED.


 Date: May 15, 2020                               s/Katherine Menendez
                                                  Katherine Menendez
                                                  United States Magistrate Judge
